Title: To George Washington from Robert Howe, 12 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point June 12th 1781—
                        
                        I have just this Minute received the inclos’d Letter, which I transmit your Excellency & should be
                            glad to have sent Directions thereupon. I am with great Respect your Excellency’s most obedient humble Servant
                        
                            Robert Howe
                        
                     Enclosure
                                                
                            
                                Sir
                                Stamford 11th June 1781
                            
                            Since I wrote you yesterday, I have such intelligence, as I rely on;,that the enemy are making
                                preparation, to come with considerable force, to this place. Their Design is, to land a body of Troops, from the
                                Island, which are to act in concert, with another body from Kingsbridge. The principle objects, they have in view, are
                                doubtless, to procure, a number of  and destroy the Whale Boats, which of late, have done
                                them considerable injury. The first of these, which is their grand object, they will undoubtedly effect, unless some
                                assistance, can be afforded, by the Continental Troops. Whether that can with propriety be done, and so speedily, as
                                to give the needed relief, you Sir, can best determine. With respect, I am your Obedt Hume Sert
                            
                                David Waterbury

                            
                        
                        
                    